DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Amended claims 1-2, 4-5, 8-12, 16, 18, 20 and 22 have been examined on the merits. (Claims 13, 15 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 9-12 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (Front. Agric. China, 2007).

Therefore, the reference is deemed to anticipate the instant claims above.






Response to Arguments
	Applicant’s arguments presented on January 08, 2021 have been carefully considered but are not deemed persuasive. 

Examiner, however, disagrees because Examiner maintains that the cited reference of Wang still reads on the claimed invention by Wang et al., in its entire document including Abstract, Materials and Methods, Results, and Discussion, teach controlling/preventing a fungal phytopathogen infection in potatoes via spraying (contacting) an ethanolic and/or a water preparation containing an effective amount of powdered Galla chinensis foliage on the leaves, seedlings, and tubers (roots) of the potatoes (Please note that water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation to adhere to the potato leaves to which it is applied).  Furthermore, Examiner still maintains that please note that the cited reference’s Galla chinensis water preparation again still reads upon the claimed invention’s claim limitation of a Galla chinensis is in a pulverized form in water because the cited reference’s  powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis and cited reference’s use of water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation adhere to the potato leaves). Furthermore, please note that the instantly claimed fungal phytopathogens and/or infections caused thereby would inherently be controlled and/or prevented in the plant (potatoes) to which the Galla chinensis water preparation has been contacted (applied). Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12, 16, 18, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Front. Agric. China, 2007), in view of Neyra et al. (US 5,589,381) and VillasBoas (US 2013/0078272), and further in view of the admitted state of the art.
Wang et al. teach controlling/preventing a fungal phytopathogen infection in potatoes via spraying (contacting) an ethanolic and/or water preparation containing an effective amount of powdered Galla chinensis foliage (a powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis) on the leaves, seedlings, and tubers (roots) of the potatoes (please note that water reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation to adhere to the potato leaves to which it is applied). Furthermore, please note that the cited reference’s Galla chinensis water preparation again still reads upon the claimed invention’s claim limitation of a Galla chinensis is in a pulverized form in water because the cited reference’s powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis and cited reference’s use of water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation adhere to the potato leaves.  See entire document including Abstract, Materials and Methods, Results, and Discussion.  Wang, however, does not expressly teach adding an adhesive per se to such a nutgall preparation, nor contacting seeds of the lawn grass with such an antifungal nutgall preparation (containing an adhesive therein).
Villas-Boas beneficially teaches adding an agriculturally acceptable carrier substance such as an adhesive (sticker) to an antifungal composition for use against fungal phytopathogens (see entire document including, e.g., Abstract, paragraphs [0091], [0122], [0124], and [0174]).
Neyra et al. beneficially teach an antifungal composition - including for use against fungal phytopathogens, whereby seeds of a plant to be protected are dipped in a solution containing the anti-fungal agent and an adhesive so as to coat the plant seed therewith - as a means of protecting the plant from fungal infection (see entire document including, e.g., col 1, lines 25-49; col 6, lines 58-65; and col 9, lines 38-52).
As readily admitted by Applicants, heat application on plants (such as plant seeds) to provide a fungicidal effect - via using hot humid air or hot dry air, have been described in the prior art (see paragraph [0024] of the instant specification).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to control/prevent a fungal phytopathogen infection in a plant (such as caused by one or more of the phytopathogenic fungi instantly claimed) via spraying ( contacting) an effective amount of a Galla chinensis water preparation on the leaves, seedlings, tubers (roots), and/or other part of the plant, based upon the beneficial teachings provided by Wang et al. (as fully discussed above); as well as to include an adhesive within the antifungal composition taught by Wang et al. so as to allow the antifungal composition to stick to the intended target (plant part) to which the antifungal composition is contacted (applied/dispersed) based upon the beneficial teachings provided by Villas-Boas (as fully discussed above); and/or to treat plant seeds of other plants that need to be protected against such fungal disease(s) by coating the seeds with a dispersion of powdered or water/ethanol-extracted nutgalls containing an adhesive therein, based upon the beneficial teachings provided by Neyra et al. (as fully discussed above). Adding such an adhesive to the antifungal composition taught by Wang et al. would clearly have been obvious to the skilled artisan because it would allow the composition to better adhere to the plant part (such as to the aerial parts of the plant, or to the plant seeds) to which the nutgall preparation is contacted (dispersed/applied) which, in turn, would provide a higher contact time, as well as reduce the risk of the gallnut preparation being washed or blown off the treated plant part before the antifungal activity of the composition had an adequate time to function as such. It would also have been obvious to one of ordinary skill in the art at the time the claimed invention was made to expose such a plant/plant part to an art-recognized fungicidal heat treatment step - such as defined by claims 4 and/or 5 (as best understood), based upon the admitted state of the art (as discussed above). The adjustment of these and/or other particular conventional working conditions (e.g., first coating plant seeds to be protected with an adhesive, then coating the plant seeds with such a nutgall preparation; and/or employing the powdered seed/meal of the Galla chinensis plant as an antifungal Galla chinensis water preparation and the substitution for one adhesive for another) is deemed merely a matter of judicious selection and routine optimization which is well within the  purview of the skilled artisan. Please note that the instantly claimed fungal phytopathogens and/or infections caused thereby would intrinsically be controlled and/or prevented in the plant to which such a Galla chinensis water preparation has been contacted.
Thus, the invention as a whole is prima facie obvious over the cited references and the admitted state of the art, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant’s arguments presented on January 08, 2021 have been carefully considered but are not deemed persuasive. 
	Applicant argues that the amended claim 1 requires, the preparation containing Galla chinensis, in pulverized form in water, and further containing at least one phytologically acceptable adhesive.  Claim 8 is amended to the same.  Applicant respectfully submits that claims 1 and 8 are allowable in view of the claim amendment.  Applicant respectfully submits that claim 19 was not rejected as obvious, as such claims 1 and 8 are allowable.  
Examiner, however, disagrees because Examiner maintains that the cited reference of Wang still reads on the claimed invention by Wang et al., in its entire document including Abstract, Materials and Methods, Results, and Discussion, teach controlling/preventing a fungal phytopathogen infection in potatoes via spraying (contacting) an ethanolic and/or a water preparation containing an effective amount of powdered Galla chinensis foliage on the leaves, seedlings, and tubers (roots) of the potatoes (Please note that water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation to adhere to the potato leaves to which it is applied).  Furthermore, Examiner still maintains that please note that the cited reference’s Galla chinensis water preparation again still reads upon the claimed invention’s claim limitation of a Galla chinensis is in a pulverized form in water because the cited reference’s  powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis and cited reference’s use of water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation adhere to the potato leaves). Furthermore, please note that the instantly claimed fungal phytopathogens and/or infections caused thereby would intrinsically be controlled and/or prevented in the plant (potatoes) to which the Galla chinensis water preparation has been contacted (applied). Therefore, Examiner concludes that the cited reference of Wang still reads upon the claimed invention’ amended claim limitation within independent claims 1 and 8. 
	Moreover, Applicant argues that Applicant respectfully submits that Neyra and VillasBoas failed to cure the deficiencies in Wang, which are not directed to Galla chinensis, in pulverized form in water, and further containing at least one phytologically acceptable adhesive.  Therefore, for the reasons discussed above with respect to 102 rejection, and remarks presented here, claims 1 and 8 are allowable. 
Examiner, however, disagrees because since Wang et al., in its entire document including Abstract, Materials and Methods, Results, and Discussion, teach controlling/preventing a fungal phytopathogen infection in potatoes via spraying (contacting) an ethanolic and/or water preparation containing an effective amount of powdered Galla chinensis foliage (a powdered Galla chinensis foliage reads on "meal" and/or pulverized Galla chinensis) on the leaves, seedlings, and tubers (roots) of the potatoes (please note that water still reads upon a "phytologically acceptable adhesive" since water would help the Galla chinensis preparation to adhere to the potato leaves to which it is applied), Examiner maintains that Neyra remedies Wang deficiency by Neyra et al. beneficially teaching, in its entire document including, e.g., col 1, lines 25-49; col 6, lines 58-65; and col 9, lines 38-52,  an antifungal composition - including for use against fungal phytopathogens, whereby seeds of a plant to be protected are dipped in a solution containing the anti-fungal agent and utilizing various adhesive so as to coat the plant seed therewith - as a means of protecting the plant from fungal infection. Furthermore, Villas-Boas remedies Wang deficiency by Villas-Boas beneficially teaching, in its entire document including, e.g., Abstract, paragraphs [0091], [0122], [0124], and [0174], adding an agriculturally acceptable carrier substance such as a type of adhesive (sticker) to an antifungal composition for use against fungal phytopathogens.  Therefore, Examiners still concludes that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to control/prevent a fungal phytopathogen infection in a plant (such as caused by one or more of the phytopathogenic fungi instantly claimed) via spraying ( contacting) an effective amount of a Galla chinensis water preparation on the leaves, seedlings, tubers (roots), and/or other part of the plant, based upon the beneficial teachings provided by Wang et al. (as fully discussed above); as well as to include an adhesive within the antifungal composition taught by Wang et al. so as to allow the antifungal composition to stick to the intended target (plant part) to which the antifungal composition is contacted (applied/dispersed) based upon the beneficial teachings provided by Villas-Boas (as fully discussed above); and/or to treat plant seeds of other plants that need to be protected against such fungal disease(s) by coating the seeds with a dispersion of powdered or water/ethanol-extracted nutgalls containing an adhesive therein, based upon the beneficial teachings provided by Neyra et al. (as fully discussed above). Adding such an adhesive to the antifungal composition taught by Wang et al. would clearly have been obvious to the skilled artisan because it would allow the composition to better adhere to the plant part (such as to the aerial parts of the plant, or to the plant seeds) to which the nutgall preparation is contacted (dispersed/applied) which, in turn, would provide a higher contact time, as well as reduce the risk of the gallnut preparation being washed or blown off the treated plant part before the antifungal activity of the composition had an adequate time to function as such. It would also have been obvious to one of ordinary skill in the art at the time the claimed invention was made to expose such a plant/plant part to an art-recognized fungicidal heat treatment step - such as defined by claims 4 and/or 5 (as best understood), based upon the admitted state of the art (as discussed above). The adjustment of these and/or other particular conventional working conditions (e.g., first coating plant seeds to be protected with an adhesive, then coating the plant seeds with such a nutgall preparation; and/or employing the powdered seed/meal of the Galla chinensis plant as an antifungal Galla chinensis water preparation and the substitution for one adhesive for another) is deemed merely a matter of judicious selection and routine optimization which is well within the  purview of the skilled artisan. Please note that the instantly claimed fungal phytopathogens and/or infections caused thereby would intrinsically be controlled and/or prevented in the plant to which such a Galla chinensis water preparation has been contacted.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655